Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4, 8, 9 directed to Species 1-3 non-elected without traverse.  Accordingly, claims 1-4, 8, and 9 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest An auto-tensioner comprising: a cylinder having a closed end; a rod axially movably inserted in the cylinder and having a protruding end protruding beyond the cylinder; a hydraulic damper mechanism configured to dampen a pushing force applied to the rod; a spring seat fixed to the protruding end of the rod; a return spring configured to bias, through the spring seat, the rod in a direction in which the rod protrudes out of the cylinder; and a fixing tool configured to be fitted to outside of the cylinder and the spring seat so as to keep the rod pushed into the cylinder, wherein the spring seat includes a flange supporting the return spring, and a coupling piece axially protruding from the flange, wherein the cylinder includes a coupling piece axially protruding from the closed end of the cylinder, and wherein at least one of the spring seat and the cylinder has a tapered surface wherein the fixing tool includes: a pair of side portions defining a partial circumferential opening therebetween, and arranged so as to sandwich the cylinder and the spring seat in a diametrical direction; a connecting portion circumferentially connecting the pair of side portions together at a position opposite from the partial circumferential opening; wherein each of the pair of side portions includes a first engaging piece and a second engaging piece that are configured to sandwich the cylinder and the spring seat from axially opposite directions with the first engaging piece opposed to the tapered surface, the first engaging piece being inclined inwardly; and a reinforcing portion connecting together the first engaging pieces of the respective pair of side portions in Claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654